Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 07/19/2017 of provisional application No. 62/534,581 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
This action is in response to amendments and arguments received on 11/23/2020. Claims 1-14 and 21-24 were previously pending. Claims 1, 3, 6, 8, 10, 12-14 and 22 are amended. Claims 2 and 9 are cancelled. New claims 25-28 are added.
Applicant’s amendments to the claims have overcome each and every objection in the previous Non-Final Office Action mailed on 08/21/2020.
A complete action on the merits of claims 1, 3-8, 10-14 and 21-28 follows below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or In this case claim 5 recites the limitation “a retainer assembly” which is not treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.Also claim 8 recites the limitation “a retainer assembly” which is not treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mayhall (US Patent No. 8,496,229.
Regarding claim 1, Mayhall teaches (reproduced and annotated Figs. 1 and 3 below) a cable snake (powered fish tape 10) comprising: a housing assembly (hollow annular hub 21) defining a cavity (col. 3, lines 54-55: a space for storing the steel tape 32); an actuator (coupler driver 41, flex drive extension 42 and rotating member 22) rotatably supported by the housing assembly (22, 23 and 41 are rotatable; hub 21 and handle molded together and are fixed relative to 22, 23 and 41; see col. 4, lines 13-14); a tape (steel tape 32) operable to be wound into and unwound out of the cavity (see Fig. 4 which shows the tape 32 is stored in the cavity/space of the housing/hub 21 and unwound from it), the tape applying an unwinding force (steel tape made from spring (col. 3, lines 59-62) when wound creates a spring force); and a cover on an opposite side of the housing assembly from the actuator (cover 23 has four brackets connected by four fasteners 25 to opposite side of the housing (side B) from the actuator 41, 42 (which is connected to side A)), the cover being connected to and rotatable with the actuator relative to the housing assembly (22, 23 and 41 are rotatable; hub 21 and handle molded together and are fixed relative to 22, 23 and 41; see col. 4, lines 13-14); wherein a friction force (friction between 21 and 22) is applied to the actuator and the housing assembly, the friction force resisting the unwinding force (which results in rewinding of the steel tape); and wherein the cover and the actuator are connected to apply a spring force to increase the friction force (force to rotate the cross-member 23 is a spring force created by rotation of 41 and 43 (see col. 4, lines 37-38); there is also a friction between 21 and 22 which is a friction force).

    PNG
    media_image1.png
    747
    1084
    media_image1.png
    Greyscale

Regarding claim 3, Mayhall teaches one of the cover and the actuator includes a projection extending therefrom and the other of the cover and the actuator defines a recess (cover had projection 24 and socket of actuator 43 has recess), the projection engaging the recess to apply the spring force (force to rotate the cross-member 23 is a spring force created by rotation of 41 and 43 (see col. 4, lines 37-38).
Regarding claim 4, Mayhall teaches the projection is supported on a flexible arm (flat arms of 23) and selectively engageable with the recess (col. 4, lines 7-12 and Figs. 1 and 5).
Regarding claim 5, Mayhall teaches a retainer assembly between and integral with the actuator and the tape
Regarding claim 21, Mayhall teaches the cover includes the projection (projection 24) and the actuator defines the recess (recess 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mayhall in view of Walsten et al. (US Patent No. 6,224,038) hereinafter Walsten.
Regarding claim 22, Figures of Mayhall do not show how end of the tape 32 is connected to rotating member 22.
Walsten teaches a fish tape reel assembly having a rotatable cassette 12 (part of actuator in instant invention); a barb formed on one of the actuator and the tape (barb 64 is formed on the actuator's cassette 12) and a hook formed on the other of the actuator and the tape (hook (anchor end 58) is formed on the fish tape 16), the barb being operable to retain the hook (see Fig. 5; col. 3, lines 55-62 and col. 4, lines 38-44). Walsten teaches this connection mechanism prevents slipping off of the fish tape 16 (col. 3, lines 55-62).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate connection mechanism of fish tape of Walsten in fish tape of Mayhall. Doing so would prevent slipping off of the fish tape as set forth in Walsten.
Regarding claims 6 and 7
Walsten teaches the barb (64) formed on the actuator and the hook (58) formed on the tape. Walsten teaches the actuator defines a pocket (pocket created inside U-shaped extension 66 of the actuator) operable to receive the hook (see Fig. 5 which shows hook 58 of the tape 16 is received inside pocket of 66), the barb (64) being proximate the pocket. Walsten teaches this connection mechanism prevents slipping off of the fish tape 16 (col. 3, lines 55-62)
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate connection mechanism of fish tape of Walsten in fish tape of Mayhall. Doing so would prevent slipping off of the fish tape as set forth in Walsten.

Claims 8, 10, 12-14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mayhall in view of Fukuda (US Patent No. 10,697,577).
Regarding claim 8, Mayhall teaches (reproduced and annotated Fig. 4 below; also see Figs. 1 and 3) a cable snake (powered fish tape 10) comprising: a housing assembly (hollow annular hub 21) defining a cavity (col. 3, lines 54-55: a space for storing the steel tape 32) and a passage (passage shown below, from which the steel tape 32 passes from) communicating with the cavity: an actuator (coupler driver 41, flex drive extension 42 and rotating member 22) rotatably supported by the housing assembly (22, 23 and 41 are rotatable; hub 21 and handle molded together and are fixed relative to 22, 23 and 41; see col. 4, lines 13-14); a tape (steel tape 32) operable to be wound into and unwound out of the cavity through the passage (see Fig. 4 which shows the tape 32 is stored in the cavity/space of the housing/hub 21 and unwound from it and passes through the passage); Figures of Mayhall do not show how end of the tape 32 is connected to rotating member 22.
Fukuda teaches a retainer mechanism having a barb (12d1, 12d2) and a hook (11c1, 11c2), the hook being configured to deflect (par. 22) to enter into the barb and engage with the barb. Fukuda 
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate connection mechanism of Fukuda in fish tape of Mayhall. Doing so would prevent slipping off of the fish tape as set forth in Walsten. Doing so would make engaging of the tape and the actuator easy and would prevent engagement failure as set forth in Fukuda.
Regarding claim 10, combination of Mayhall and Fukuda teaches the barb is formed on the actuator and the hook is formed on the end of the tape.
Regarding claim 12, Mayhall teaches the tape applies an unwinding force (steel tape made from spring (col. 3, lines 59-62) when wound creates a spring force), and wherein a friction force (friction between 21 and 22) is applied to the actuator and the housing assembly, the friction force resisting the unwinding force (which results in rewinding of the steel tape).
Regarding claim 13, Mayhall teaches a cover on an opposite side of the housing assembly from the actuator (cover 23 has four brackets connected by four fasteners 25 to opposite side of the housing (side B) from the actuator 41, 42 (which is connected to side A)), the cover and the actuator being connected to apply a spring force to increase the friction force (force to rotate the cross-member 23 is a spring force created by rotation of 41 and 43 (see col. 4, lines 37-38); there is also a friction between 21 and 22 which is a friction force).
Regarding claim 14, Mayhall teaches one of the cover and the actuator includes a projection extending therefrom and the other of the cover and the actuator defines a recess (cover had projection 24 and socket of actuator 43 has recess), the projection engaging the recess to apply the spring force (force to rotate the cross-member 23 is a spring force created by rotation of 41 and 43 (see col. 4, lines 37-38).
Regarding claim 23, Mayhall teaches the cover includes the projection (projection 24) and the actuator defines the recess (recess 43).
Regarding claim 24, Mayhall teaches the projection is supported on a flexible arm (flat arms of 23) and selectively engageable with the recess (col. 4, lines 7-12 and Figs. 1 and 5).

Allowable Subject Matter
Claims 11 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 and 27 are allowable for disclosing one of the cover and the actuator includes a second projection extending therefrom and the other of the cover and the actuator defines a second recess, the second projection engaging the second recess to apply the spring force.
The closest prior art to the claimed invention of claims 25 and 27 is Mayhall; however Mayhall has only one projection 24 on the cover and one recess 43 on the actuator.
Claim 26 is allowable due to dependency on allowable claim 25.
Claim 28 is allowable due to dependency on allowable claim 27.
Claim 11 is allowable for disclosing the actuator defines a pocket operable to receive the hook, the barb being proximate the pocket.
The closest prior art to the claimed invention of claim 11 are Mayhall and Fukuda. But the combination of Mayhall and Fukuda does not teach a pocket in actuator to receive the hook.


Response to Arguments
 Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to new primary reference and combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Ryals (US Publication No. 2016/0096705) teaches a cable snake (fish tape) comprising a housing assembly (fish tape reel 630) defining a cavity and a tape (fish tape); an actuator (640, 645) on one side of the housing and a cover (610) on the other side of the housing. In device of Ryals the actuator (640, 645) and the cover (610) rotate with the housing assembly (630) and not relative to the housing assembly as claimed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.




/MAHDI H NEJAD/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 8, 2021